UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-440


In Re:   DANIEL JOHNSON WILLIS,

                Petitioner.



                              No. 14-441


In Re:   DANIEL JOHNSON WILLIS,

                Petitioner.



                              No. 14-443


In Re:   DANIEL JOHNSON WILLIS,

                Petitioner.



                              No. 14-444


In Re:   DANIEL JOHNSON WILLIS,

                Petitioner.
                              No. 14-445


In Re:   DANIEL JOHNSON WILLIS,

                Petitioner.



                              No. 14-447


In Re:   DANIEL JOHNSON WILLIS,

                Petitioner.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville.    Malcolm J. Howard,
Senior District Judge. (4:13-mc-00005-H; 4:13-mc-00006-H; 4:13-
mc-00007-H; 4:13-mc-00008-H; 4:14-mc-00001-H; 4:14-mc-00002-H)


Submitted:   March 9, 2015                 Decided:   March 18, 2015


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

              Daniel       Johnson   Willis       appeals       the    district        court’s

orders    denying      authorization         to    file    six       civil    actions     and

denying his motions for recusal and to amend his pleadings under

Fed. R. Civ. P. 15.             Willis is required to file a motion for

leave    to   file     a    complaint   in       the   Eastern        District    of     North

Carolina under pre-filing injunctions imposed by this court and

the district court.             We have reviewed the record and find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.               In re: Willis, Nos. 4:13-mc-00005-H;

4:13-mc-00006-H;            4:13-mc-00007-H;           4:13-mc-00008-H;            4:14-mc-

00001-H; 4:14-mc-00002-H (E.D.N.C. Aug. 12 & Sept. 15, 2014).

We deny Willis’s motion to file the appeal under the pre-filing

injunction, or for permission to appeal, as unnecessary.                                    We

dispense      with     oral     argument      because          the    facts      and    legal

contentions     are        adequately   presented         in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                             3